This is a bill for the assignment of dower. The administrator of the deceased petitions to be allowed to become a party to the suit. We do not think the petition should be granted. Upon the decease of an intestate the title to his lands vests in his heirs at law, subject to the statutory charge for the payment of debts. The administrator has no interest whatever in the land. Though he may obtain leave from the Court of Probate to sell the land if needed to pay debts, such leave is a mere license or power to sell, the title to the land remaining in the heirs until divested by the sale.
Petition dismissed.
The bill was demurred to, and the demurrer was then heard.
Providence, July 2, 1892.